DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein for each of the word lines, a bottom of a first portion of the word line between two active areas respectively located in two adjacent rows has a height difference of a with respect to a bottom of a second portion of the world line in the active area, and a bottom of a third portion of the word line between two active areas located in a same row has a height difference of b with respect to the bottom of the second portion of the world line in the active area, wherein a.noteq.b, and |a-b|.gtoreq.0.5*Min(a, b), wherein Min(a, b) represents a or b, whichever is smaller, wherein if a>b, then 1 nm.ltoreq.a.ltoreq.500 nm and 0.5 nm.ltoreq.b.ltoreq.300 nm, wherein if a<b, then 0<a.ltoreq.300 nm and 0.5 nm.ltoreq.b.ltoreq.500 nm”.
Kim et al. (US publication 2015/0263113 A1) discloses some features “…a substrate (100, [0027], fig. 3b) having a plurality of active areas (101, [0027]) formed 
However Kim et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 1 is allowed. The depended claims 2-6 are allowed for their dependency to claim 1.

Claim 7 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein for each of the word line, a bottom of a first portion of the word line between two active areas respectively located in two adjacent rows has a height difference of a with respect to a bottom of a second portion of the world line in the active area, and a bottom of a third portion of the word line between two active areas located 
Kim et al. (US publication 2015/0263113 A1) discloses some features of the claimed invention as explained above for claim 7.
However Kim et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 7 is allowed. The depended claims 8-10 are allowed for their dependency to claim 7.

Claim 11 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein for each of the penetrating structures, a bottom of a first portion of the penetrating structure between two array structures respectively located in two adjacent rows has a height difference of a with respect to a bottom of a second portion of the penetrating structure in the array structure, and a bottom of a third portion of the penetrating structure between two array structures located in a same row has a height difference of b with respect to the bottom of the second portion of the penetrating structure in the array structure, wherein a.noteq.b, and |a-b|.gtoreq.0.5*Min(a, b), 
Kim et al. (US publication 2015/0263113 A1) discloses some features of the claimed invention as explained above for claim 11.
However Kim et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 11 is allowed. The depended claims 12 are allowed for their dependency to claim 11.

The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
However, none of the prior arts indicated above or the prior art made of record in form PTO-892, or found during the search, disclose all the limitations of claims independent claim(s). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.